I am compelled to dissent in this case. I have no quarrel with the principles set forth in the syllabus. As an abstract proposition this may be correct, though the phrase "the sufficiency of the evidence within his own knowledge" may be open to discussion as to whether it refers to the complaint or to his official actions in the prosecution. The issue involved in this case is — May the state's attorney swear positively to a complaint on his own initiative and be free from liability without regard to truth or falsehood?
The complaint shows that the defendant, as state's attorney, received an anonymous letter charging the plaintiff, a reputable woman, with maintaining a disorderly house and with adultery. Later he received another letter, purporting to be signed by her, in which the truth of the charges were rather defiantly admitted. Neither of these communications was sworn to. Upon this information, and this alone, with no further investigation, he instituted criminal proceedings against the plaintiff, making the complaint himself and swearing to it positively. She was arrested and brought into court, and thereafter the case was dismissed. The record shows that after her arrest the defendant learned that there was absolutely no truth in the charges and that her name had been forged to the letter of admission. He was concerned and chagrined in being thus imposed upon and most honorably made what amends he could make in the way of public announcement for the irreparable injury inflicted upon the plaintiff. She was not satisfied with this determination of the matter and brought this action, setting forth these facts, and the defendant has demurred to the complaint. The district court sustained the demurrer and plaintiff brought this case here on appeal from the order. The opinion of the majority holds she can have no redress in this case.
The basic weakness of this decision, as I see it, is the failure to differentiate between the state's attorney making the complaint himself, and the state's attorney passing judicially upon an affidavit or complaint presented to him. The majority opinion is concerned with his judicial determination in passing upon the sufficiency of the complaint after it is sworn to and presented to him as an officer. I agree heartily with all that is said regarding the exercise of this judicial power. He *Page 247 
cannot be held liable for the exercise of this power no matter how flagrantly it may be abused. The enforcement of law and the maintenance of order and security require that any officer entrusted with judicial power in passing upon complaints shall be untrammeled, and the possible abuse of this power must not weigh against the right of society to have officers free from possibility of suits because of erroneous judgment. All this is admitted. It is not the act of the state's attorney in passing upon the sufficiency of the complaint in its form which is in issue here. It is the act of the individual in swearing to the complaint which is the basis of this action. Making such statements and swearing to them is not an exercise of judicial
power — the judicial power is the passing on them after they are made. The question of motive is not involved, nor of actual knowledge. He is not charged with erroneous judicial determination of how to act on a complaint submitted to him as state's attorney, but for what he said in the complaint and for the results proximately caused thereby. This court has already passed upon the question of actual knowledge of facts stated in a criminal complaint in the case of State v. Ramsey, 31 N.D. 626, 154 N.W. 731. Here the court shows that so long as the complaint is regular on its face and verified positively it complies with the constitutional requirements of this state. The complainant may have no knowledge of the facts regarding which he set forth therein. Nevertheless if the complaint be regular on its face it is a sufficient basis for criminal proceedings. The defendant as state's attorney was required to pass upon the regularity of the complaint which he himself made. This was his judicial act, but the issue is the step before this — it is as to the truth of the charges made therein. In setting forth and swearing to these alleged facts he is acting the same as any individual would act, and after having furnished the information he then acts as state's attorney in determining whether it is a regular and proper basis for prosecution. The argument set forth in the majority decision does not touch the question at issue, it seems to me.
Stress is laid upon the immunity given a grand juror and authority is cited showing that such grand juror cannot be held liable. Of course, he cannot be held liable. He is passing judicially upon facts presented to him by some one else, and saying whether he thinks they are a sufficient basis for an indictment. He is passing upon the quality of the *Page 248 
proof furnished him, but it is furnished by sworn statements of others, or legal proof of some character. It would be entirely different if the juror were the witness. Our statute permits a juror to be a witness and in case he knows anything in regard to the matter under investigation he must declare it to his fellow jurors and they, — not he, — must investigate the same. Section 10,663 of the Code.
The majority opinion enters into an analysis of the statutory powers of the state's attorney. It is beside the point to argue that the state's attorney, on information and belief, files an information charging defendants with felonies. In all cases provided for in the statute he must have a basis for such information. Generally he has the preliminary examination, and proceedings had in justice court which are based upon a sworn complaint. Information and belief alone is never a sufficient foundation for an information or a complaint. It certainly needs no citation of authority to substantiate this statement. The rules laid down in State v. McKnight, 7 N.D. 445, 75 N.W. 790; State ex rel. Register v. McGahey, 12 N.D. 535, 97 N.W. 865, 1 Ann. Cas. 650, 14 Am. Crim. Rep. 283; State ex rel. Harvey v. Newton, 16 N.D. 151, 112 N.W. 52, 14 Ann. Cas. 1035, show this. Section 18 of the constitution which provides "the right of the people to be secure in their persons . . . against unreasonable . . . seizures shall not be violated; and no warrant shall issue but upon probable cause, supported by oath or affirmation, particularly describing . . . the persons . . . to be seized," safeguards the rights of the individual. Therefore in the analysis given of the powers of the state's attorney the reference to subdivision 2 of § 10,628 cannot be interpreted to mean that the State's Attorney may file an information sworn to on information and belief with reference to a crime committed during the continuance of the term of the district court even though § 10,632 permits verification on information and belief. Where he files such an information verifying it on information and belief he must have a complaint sworn to positively as a basis, or some other similar proof. His judicial functions are confined to the passing upon the quality of the sworn testimonyfurnished. The majority of this court dwell at length on the provisions of § 10,535 as showing that in contemplation of law the state's attorney may himself file a complaint with the justice. This section, says the justice, need not submit such complaint to the state's attorney before a warrant is *Page 249 
issued. The law does not require any idle ceremony. The purpose of submitting the complaint to the state's attorney is to get his judicial determination on it and his approval of the issuance of a warrant. The justice did not need to do this where the state's attorney files the complaint himself. This section does not say that in making that complaint himself the state's attorney is acting judicially, or that he may file a complaint on information and belief on his own initiative, without any supporting basis. The analysis of § 3376 throws no light on the subject. This prescribes the duties of the state's attorney and requires him to "institute proceedings . . . for the arrest of persons charged with . . . public offenses, when he has information that such offenses have been committed." This does not mean be can go and institute proceedings any time some one tells him a story. He must have a basis for his action. The analysis of § 10,629 adds nothing to this case. This section has reference to a situation where a person has been charged with crime based upon a proper complaint and has been held to answer to the district court. In such case the state's attorney may file an information for any offense disclosed; but this information of his is based upon a sworn complaint and the testimony taken. It is true in the case at bar the state's attorney proceeded on a sworn complaint; but he is not being sued because of any erroneous judicial determination as to the form of complaint which he used as a basis for the prosecution or the legal sufficiency of its allegations. Section 10,632 cannot change the constitutional provision.
When the state's attorney makes his own sworn complaint as a basis for his official act he is not in a situation different from that of a private citizen. That this is the theory of our criminal procedure is shown in § 10,108, which abridged reads as follows: "Section 10,108. If the state's attorney of any county shall be notified by any officer or other person or be cognizant himself of any violation of any of the provisions of this chapter, it shall be his duty forthwith diligently to inquire into the facts of such violation and for such purpose he is hereby authorized and required to issue his subpoena for such person or persons as he may have reason to believe have any information or knowledge of such violation, to appear before him at a time and place designated in such subpoena, then and there to testify concerning any violation of this chapter. . . . Each witness shall be sworn by the state's attorney to testify the *Page 250 
truth, the whole truth and nothing but the truth, and true answer made to all questions which may be propounded to him by such state's attorney touching any violation of the provisions of this chapter. The testimony of every such witness shall be reduced to writing and signed by such witness, as in the taking of depositions in civil cases. . . . If the testimony so taken shall disclose the fact that an offense has been committed against any of the provisions of this chapter, the state's attorney shall forthwith file such statement, together with his information against the person having committed the offense, in some court of competent jurisdiction, and such statement or testimony, together with the information of such state's attorney when verified by him on information and belief, shall have the same effect as if such information had been verified positively."
Here, if anywhere in the Code, the state's attorney is charged with the duty of filing informations against those charged with violation of this law. To give the officer a basis for his act he files with his information the testimony or the statement or the deposition of the witness examined. In passing upon the sufficiency of these he acts judicially and his motive cannot be questioned. His motive is never involved when he is acting officially.
This section suggests two features worthy of note. In effect it gives to the state's attorney inquisitorial powers, somewhat similar to those conferred upon the grand jury, but these are limited to what is known as the prohibition law (Comp. Laws 1913, §§ 10,092 et seq, as amended). This section is a clear recognition on the part of the legislature of the necessity for conferring such new duties upon the state's attorney and investing him with the powers described in the section; but these inquisitorial powers so granted are limited to the violations of this law. In this connection we may state it is a matter of common knowledge that the legislature at the last three sessions refused to enlarge the scope of said powers, either by authorizing the filing of information without testimony as a basis, or by extending the range of inquiry to all crimes. In the former case the legislature is prevented by the constitutional provision already cited; in the latter case, where it is a matter of judgment of the legislature as to the wisdom or necessity, it has refused to proceed further in the matter of such grant.
The next point noticeable is that notwithstanding the fact the *Page 251 
legislature confers these inquisitorial powers in prohibition cases, there is no provision made for the state's attorney to make any complaint himself on information and belief, unless the same is based upon the sworn testimony of some one else. He does not take the place of the grand jury to this extent. He does pass upon the quality of the testimony secured by his examination, but he does not furnish the testimony himself.
Again, if the state's attorney may, with immunity, file his own complaint, what need is there even in Prohibition cases for him to file the testimony secured from others? Would it not be enough for him to know what others swear to? If in this case he is immune when he acted on rumor or gossip, why the necessity for filing the testimony taken under § 10,108? Does it not mean the legislature recognized the danger to the prosecuting officer, and thus furnished a basis for him, where, if he made a mistake, it would be a judicial one — in passing on the quality of the proof — and thus relieve him from liability?
This court has had occasion in the past to pass upon the duties of a state's attorney in reference to this law. Re Simpson,9 N.D. 379, 83 N.W. 541, involved the duty of the state's attorney to file information under § 10,111, which at that time was § 7604 of the Revised Code. At page 396 this court quoted a portion of said statute and showed what was the duty of the state's attorney but nowhere intimates there is immunity on the part of the state's attorney in making his own sworn statement, under § 10,108, which was then numbered 7601. Re Voss, 11 N.D. 540, 90 N.W. 15, is another case dealing with the duties of the state's attorney under a similar section. Our statute makes it the duty of the state's attorney when he has knowledge of the violation of the law against gambling to file his information against the offender and at page 549, the court said: "The statute contemplates that he shall make a complaint himself. In this class of cases he must become informant and prosecutor when he has knowledge of guilt or credible reason to believe that such offense has been or is being committed. The section imposes an unusual duty upon state's attorneys — one requiring them under penalties, to institute criminal proceedings in such cases." Here we have two cases where this court passed upon the only two sections of the law which explicitly make it the duty of the state's attorney to be informant and prosecutor. In the former case it makes provision for the testimony of others to be taken and used as a basis for his criminal *Page 252 
information. In the second case it is silent as to how he is to file his information but it does not say either that he may make it on information or belief or that if he makes his own sworn statement he is immune. A reading of this latter section which is now § 9686 of Comp. Laws clearly intimates that some one furnishes him "credible reason to believe" or that he knows the facts himself, and can furnish his own testimony. If he has no actual knowledge so that he knows only on information and belief there are methods provided whereby he can get the basis for his information. He can have a grand jury called. If he knows the facts himself so that the defendant is convicted there would be no liability, and this would be such "credible reason to believe" that no action could lie. But it is only with reference to this crime he has such duty, and this duty required by the statute, would be his protection. That he assumes liability in making complaint himself, is intimated in the latter case cited for the court says: "By accepting the office of state's attorney, this duty is assumed, as well as other and more agreeable duties." Nowhere else in our code can it be said the state's attorney as an officer is required by law to make a sworn complaint himself on his own initiative. Provision is always made to provide him with a basis for his information or official charge. True, he may make such a complaint himself the same as any other private citizen. Thus in the attempted recital of the duties of the state's attorney we do not find anything further which requires him as an official, to make a sworn complaint with no basis other than his own statements. At times he is required to proceed when sworn statements are furnished him, and at times methods are devised whereby he can compel and secure this sworn testimony. Hence the assumption that because he is required to institute proceedings he is immune for his statements which he himself makes not backed up by any sworn evidence, falls to the ground.
An analysis of the cases cited show they are not in point. The majority cite the case of Watts v. Gerkin, 111 Or. 641, 34 A.L.R. 1489, 222 P. 318, 228 P. 135, as authority for the decision reached; but it will be noted in this case cited that there was an affidavit furnished by some one other than the officers, and the court is concerned with his judicial passing upon this affidavit. The case of Schneider v. Shepherd, 192 Mich. 82, L.R.A. 1916F, 399, 158 N.W. 182, is dismissed rather cavalierly by the majority; but it is more in point than it is given credit *Page 253 
for. The opinion of the majority says: "The acts of the state's attorney were entirely outside the authority given him by the statute. He did not act under the law and therefore the arrest and imprisonment was false imprisonment for which the attorney was liable, the same as any other individual." Wherein did he not act under the law? In not having a complaint sworn to by someone else. On the basis of oral information from some undisclosed person he proceeded to act just as the defendant did in this case only the defendant here took the precaution of reducing his gossip to writing and swearing to it himself, whereas in the Michigan case the prosecuting officer took his gossip straight. It is said that because he acted without a complaint it was false imprisonment and therefore the prosecuting officer would be liable; but it is immaterial what it was, if he be immune from any act he performs as state's attorney in the institution and prosecution of a criminal case. If in this case the defendant as the individual K. may swear to an information for the benefit of the state's attorney K. then in the Michigan case the individual Shepard could tell the prosecuting attorney Shepard some facts. If the attorney Shepard in the Michigan Case was mistaken when he acted judicially in determining he could proceed on an oral complaint made by himself to himself based on the information received from somebody else, why is not the defendant in this case mistaken in determining that he could act upon a written complaint made by himself to himself based upon information given by unknown parties?
In the case of Landseidel v. Culeman, 47 N.D. 275, 13 A.L.R. 1339, 181 N.W. 593, the Justice was passing judicially upon a complaint made by another. It was correct as to form, so he issued a warrant. In doing this he acted judicially and could not be sued, even though he may have believed the complaint was in fact false.
The case of Smith v. Parman, 101 Kan. 115, L.R.A. 1917F, 698, 165 P. 663, is dealing with a prosecuting officer in carrying on a prosecution upon a complaint submitted to him — not the question of liability for making the complaint himself — and follows in principle the case of Griffith v. Slinkard,146 Ind. 117, 44 N.E. 1001, cited in the majority opinion. In this Indiana case we have an action for malicious prosecution against the prosecuting attorney and the action was dismissed, but the charge was that the prosecuting attorney had prepared the indictment for the grand jury, which indictment the plaintiff said was based *Page 254 
upon insufficient or no legal evidence. It will be noted, of course, the prosecuting attorney did not make the complaint.
Turpen v. Booth, 56 Cal. 65, 38 Am. Rep. 48, is a case where the defendants, as members of a grand jury, in passing on evidence submitted to them as grand jurors, voted to indict. Plaintiff tried to show that the defendants had maliciously indicted. Of course, he could not. They were passing judicially on evidence presented to them — they were not presenting evidence themselves.
Downer v. Lent, 6 Cal. 94, 65 Am. Dec. 489, was an action for damages brought against the defendants, the pilot commissioners, who had notified plaintiff to surrender his license as a pilot and caused an official notice to be published to the effect that his license had been cancelled. In doing so they acted on evidence presented to them and were not liable for their judicial determination as to how they should act. I do not find in that case the second paragraph apparently quoted. The principle therein stated is undoubtedly correct but does not affect the real issue here.
The case of Fath v. Koeppel, 72 Wis. 289, 7 Am. St. Rep. 867, 39 N.W. 539, was an attempt in a civil action to hold a fish commissioner responsible because, in the exercise of his official duties, he had ordered a certain consignment of fish to be destroyed as spoiled. It was a judicial determination based upon the evidence of the fish themselves and his construction as to whether or not they were spoiled. He was not liable for this even if he was in error in his construction.
The case of Re Bentine, 181 Wis. 579, 196 N.W. 213, merely discusses methods so far as the prosecuting attorney is concerned. There is nothing in that case to show that the information which he filed is not based on the sworn testimony of some one else. Bentine had been convicted of crime and asked a writ of habeas corpus. The court is construing a law where it is possible for the prosecuting attorney to file informations varying in degrees and crimes. He had judicial discretion as to what offense he would charge, and he exercised it. He could not be called in question because he had the power to exercise such discretion so as to favor one individual and harrass another. The Court is discussing his judicial discretion as to what charge he will lay against the defendant. It is not discussing any liability based upon a complaint which he made himself. *Page 255 
From the extract in the majority opinion taken from Halladay v. State Bank, 66 Mont. 111, 212 P. 861, one might infer the prosecution complained of was instituted by the prosecuting attorney, for the quotation in the majority opinion says; "where the prosecuting officer starts a criminal proceeding on full and fair statement of the facts from the accuser he acts for the state, and so he does when proceeding on his own personalknowledge."
An examination, however, shows that this case cited was an action for damages, brought because of an arrest, and the complaint in the criminal case was not made by the prosecuting officer but by the officers of the bank. These officers had submitted the case to the prosecuting attorney and the prosecuting attorney had commenced the criminal proceedings on the complaint furnished him. In addition thereto he had made a personal investigation and the court is passing upon his powers to commence and discontinue prosecution. When the Montana court says: "So he does when proceeding on his own personal knowledge," it has in mind the personal knowledge which the officer had which caused him to discontinue the prosecution. The portion of the syllabus and of the opinion quoted in the majority opinion is dealing with the supplemental knowledge of the prosecuting officer which he had and which was or may have been an inducing cause for his conducting the prosecution and later for its discontinuance.
The citation from Laughlin v. Clawson, 27 Pa. 328, has no bearing here in the light of the case itself. The question there was whether the action of the official in passing upon a complaint presented to him was such "probable cause" as constitutes a defense in an action for malicious prosecution brought by Clawson against Laughlin. Laughlin had consulted the district attorney regarding the loss of money and furnished this officer with such information so that the officer instituted proceedings against Clawson charging him with larceny. The grand jury ignored the bill and Clawson brought action against Laughlin for malicious prosecution. The court held that the trial court should have charged the jury fully on "probable cause" and says that this action "cannot be sustained, if an officer of the state, appointed because of his legal learning, considers that a given state of facts is sufficient evidence of probable cause." It needs no argument to show this case throws no light on the subject under discussion for the officer in the case cited was *Page 256 
passing judicially upon "a given state of facts" furnished him by Laughlin. It is merely the question of whether the advice of counsel constitutes "probable cause." The district attorney, for giving his advice on a given state of facts could not be held liable; but this action was not against the officer, it was an action brought against the complainant.
The case of Shaw v. Moon, 117 Or. 558, 45 A.L.R. 600,245 P. 318, does not aid the majority opinion. In the case cited the justice acted without any affidavit, either in form or in substance, and was held liable. Had he acted on an untrue affidavit he would not have been held liable. Such is the gist of the holding. Certainly he would not have been liable, for his passing upon the sufficiency of an untrue affidavit submitted would have been a judicial act; but, and here is the reason the case is not in point, this affidavit would have been furnished by someone else, and this "someone else" would have been liable for the untrue statements. It is not a case where the Justice made the affidavit himself. He acted without any affidavit and was held liable. Had he made the affidavit himself and it was false, why would he not have been liable the same as if there were no affidavit?
The majority opinion cites Yaselli v. Goff (C.C.A.2d) ___ A.L.R. ___, 12 F. (2d ed.) 396. Here the grand jury had returned an indictment against the plaintiff. The defendant, as special assistant to the attorney general of the United States, was active in getting together the evidence for the grand jury and on this evidence the plaintiff was indicted. In this civil action the charge was that the assistance to the grand jury was rendered maliciously, knowing the charges to be untrue. When we analyze the case upon which the plaintiff was indicted we find the defendant did not make any affidavit, nor did he testify. He did not furnish any evidence by affidavit or otherwise. He secured witnesses, had them examined, and then left it to the grand jury to pass on the quality of the testimony furnished. Of course, he was not liable. Had he gone before the grand jury himself and sworn to testimony and then had the grand jury indict, while he would not have been liable for advice in passing upon the quality of the testimony, he would have been liable for his false swearing, the same as any other individual. It seems to me we must differentiate between a man swearing to statements himself and then passing judicially upon whether the statements if true will *Page 257 
be sufficient. In the latter case he would not be liable. In the former case he would.
The case of Bradley v. Fisher, 13 Wall. 335, 20 L. ed. 646, does not support the position taken by this court. Here was a case in which the defendant Fisher, as justice of the supreme court of the District of Columbia, attempted to punish the plaintiff for contempt of court in threatening the said justice "during the process of the trial of John H. Suratt (in the criminal court) for the murder of Abraham Lincoln," the contempt being based upon the actions of the plaintiff in accosting the justice just as the court had announced a recess and as the justice was descending from his bench. The justice disbarred the plaintiff. Plaintiff began proceedings for restoration, and was successful therein. He then commenced this action for damages but the supreme court held he could not recover. The justice was judicially passing upon his right as judge of each court to discipline the plaintiff. When the defendant disbarred the plaintiff he should have acted as judge of the criminal court but his order disbarring the plaintiff came from the supreme court of the District. The Supreme Court of the United States held that "the criminal court of the District was at that time a separate and independent court and as distinct from the supreme court of the District as the circuit court is distinct from the Supreme Court of the United States," therefore when the defendant in his subsequent action as judge of the supreme court of the District disbarred the plaintiff he was doing it upon what had occurred in the criminal court. No hearing was had in the supreme court of the District. Plaintiff was restored as a lawyer because of this failure. He then commenced his action to recover damages, but the Supreme Court of the United States held that though the justice in attempting to act as judge of the supreme court of the District in the disbarment of the plaintiff, because of what occurred in the criminal court, had made a judicial error, yet because he was acting judicially though misinterpreting his powers the action for damages could not be maintained. The quotation from this case in the majority opinion is not in point. The defendant assumed when he disbarred the plaintiff that he was at that time acting as judge of the criminal court whereas as a matter of fact the Supreme Court of the United States found that he was acting as judge of the supreme court of the District. But wherever it was, it was a judicial act, and for this as the court says: "The *Page 258 
defendant cannot be subjected to responsibility for it in a civil action." We note the evidence upon which he acted was not furnished by himself, it was furnished by the plaintiff. There is no statement in the decision of the Supreme Court of the United States that this evidence was not sufficient to have punished the plaintiff, in fact the intimation is that it was sufficient, but one court cannot summarily disbar a lawyer for what took place in another court — it can only summarily disbar for what took place in the court itself.
The majority decision contains a quotation from Munster v. Lamb, L.R. 11 Q.B. Div. 588, 7 Eng. Rul. Cas. 714 — C.A. This was a case where a lawyer in "an inquiry before a judicial tribunal" was said to have uttered defamatory words against the plaintiff "maliciously and not with the object of supporting the case of his client — without any justification or even excuse, and from personal ill will or anger" towards the plaintiff. The plaintiff "a barrister at law" had caused an "inquiry before a judicial tribunal" to be had against one H. on a charge of having administered "drugs to the inmates of M's house in order to facilitate the commission of a burglary." The defendant appeared as solicitor for H. and during the course of the trial the solicitor was said to have uttered the defamatory words and thereupon the plaintiff brought a civil action against him for damages. It was held he could not recover as the solicitor was immune from liability for what he said in the discharge of his duty as counsel for his client. The case was decided upon the theory that whatever was said in the trial of the case, whether by the judge or lawyer or party or witness, could not be made the subject of a civil action. It was not because he was a lawyer that the action did not lie, but because it was said in the trial of the case and this immunity extended to witnesses, for as the Master of the Rolls said:
"Certain persons can claim the benefit of the privilege which arises as to every thing said or written in the course of an inquiry as to the administration of the law, and without making an exhaustive enumeration I may say that those persons are judges, advocates, parties, and witnesses."
The rule is entirely different from the one contended for here, for if the rule sought to be applied here protects the lawyer then under the *Page 259 
authority of the same rule it should protect anyone who made an affidavit for it is the duty of every one to see that criminal laws are enforced and there never could be an action upon a false affidavit. The quotation from the English decision, given in the majority opinion, applies equally well to witnesses for in the same opinion Lord Justice Frye said:
"The rule of law exists not because the conduct of those persons ought not of itself to be actionable but because if their conduct was actionable actions would be brought against judges and witnesses in cases in which they had not spoken with malice, in which they had not spoken with falsehood," and then shows that this same quotation which is set forth in the majority opinion applies equally well to witnesses while they are testifying. The majority opinion says "in the instant case if the state's attorney after deciding that the evidence before him was sufficient had gone before a grand jury" he would not have been liable if an indictment had been secured for the reason that he was "a public prosecutor and it would be his duty to present the evidence to the grand jury" and then goes on to state that "it is none the less his duty to act on the evidence, which he deems sufficient in the absence of a grand jury." That is correct. If some one had claimed to have evidence it would have been his duty to present this evidence to the grand jury, and if he had taken this witness before the grand jury and the grand jury had returned an indictment on this evidence he would have been immune, even if he thought it false, or knew it to be false. He would also have been immune if some one else had sworn to the exact statements he set forth and presented the affidavit to him. That is not what this case is about. It is not because he passed judicially upon the weight of the evidence, but it is because he himself swore to statements alleged to be untrue. We must remember this case is before us on demurrer. In defense or justification he might show the statements were true, or that he had probable cause to believe them true, or that he acted without malice. His judicial act would not be involved and the case would be limited to the making of the complaint. The majority opinion will lead to the conclusion that when the law makes it the duty of any officer, either administrative or quasi judicial to institute criminal proceedings he is always acting *Page 260 
judicially and therefore he is immune from suit in all cases where he commences these prosecutions no matter what he does.
That the prosecuting attorney may be sued for malicious prosecution in himself instituting, or being a party to the institution of, criminal proceedings is shown in Carpenter v. Sibley, 15 Cal. App. 589, 119 P. 391. While the defendants, the sheriff, the district attorney and the assistant district attorney, were successful in this case it was not because of immunity, but because of the failure of plaintiff to show want of probable cause and failure to show conspiracy.
The case of Buhner v. Reusse, 144 Minn. 450, 175 N.W. 1006, shows the prosecuting officials charged with instituting prosecution for violation of law, did not have the immunity claimed for them. R. was president of the council, T. was the village attorney, and M. was the village marshal of the village of Fulda. The plaintiff was arrested upon the complaint of the village marshal, for the violation of a village ordinance in selling goods without a peddler's license, and the marshal made complaint upon the direction of R. the president of the council while T. took charge of the prosecution. All three were sued for malicious prosecution and while the action was dismissed it was dismissed for failure to show want of probable cause, not because of immunity.
In the case of Skeffington v. Eylward, 97 Minn. 244, 114 Am. St. Rep. 711, 105 N.W. 638, we find that by law it was made the duty of the board of supervisors to prosecute all persons violating certain laws with reference to highways. This conferred upon him a certain amount of judicial discretion; but it was held that an action would lie against him for malicious prosecution if want of probable cause is shown.
Here the court says:
"It is further urged on behalf of the defendant that because it was his official duty to prosecute all persons violating the provisions of the Statute (Gen. Stat. 1894, 1863) relating to the obstruction of public highways he is not liable for a mistake of judgment, even if another has suffered by the mistake. If he acted upon probable cause, this would be true, otherwise not. The fact that he acted in his official capacity in making the complaint, as the jury were instructed, is a matter to be considered by them in determining the question of probable cause." That is the principle for which I contend in this case. *Page 261 
I am loathe to take a position which would appear to hamper the speedy enforcement of law, but I cannot bring myself to support a contention which would allow a state's attorney to put down in writing and swear to anything he saw fit and thus bring reputable people into the unenviable situation of being charged with and arrested for crime. Even a grand jury cannot do this. It must have testimony from others. If the view of the majority be correct then any state's attorney may sit down any time, draft a complaint and therein state anything he sees fit regarding any person in the state, or charge any crime he wishes, and though it is found to be just as false as was the charge in this case where a reputable woman was charged with adultery and other offenses, yet he would be immune from suit because after he had made the complaint he submitted it to himself as state's attorney and passed judicially upon whether or not it was in form a sufficient basis for prosecution. I grant that if some one else would furnish him with that same sworn statement the state's attorney would be immune, even though he acted upon it having reason to believe it was false. This would be in the exercise of his judicial powers and he is answerable to no one for that. I believe our law contemplates the prosecuting officer must have some reasonable ground for believing the information furnished him is true before he makes the complaint himself. It was a question for the jury to determine whether he had reasonable cause for believing the statements which he swore to were correct and whether want of probable cause is shown.
What would be probable cause in an action against the prosecuting officer who made the complaint himself need not be determined in this case. There is a vast difference between saying the officer is absolutely immune when he makes the complaint and determining what would be probable cause as a defense when he makes the complaint. If making the complaint himself is always probable cause then, of course, he would always be immune.
If a sworn affidavit made by some one else had been attached thereto, that would be conclusive. True, it might be said the state's attorney could get some one to sign a false affidavit, and thus permit his own malice to have free scope. There are contingencies against which the law cannot provide; but in that case the person who made the false affidavit could be prosecuted. The decision of this court would prevent *Page 262 
the injured person from redress in such case simply because the officer wrote it down himself and swore to it himself — the private citizen K. talking to the official K. renders the official K. immune. It seems to me that where the official K. undertakes to act as the individual K. he is subject to the same liability as any other individual. I believe the judgment of the lower court should be reversed and the demurrer overruled. I am authorized to say Judge Christianson joins with me in this dissent.
CHRISTIANSON, J., concurs in dissenting opinion.